FILE COPY




   BRIAN QUINN
    Chief Justice
                                    Court of Appeals                                     VIVIAN LONG
                                                                                             Clerk

JAMES T. CAMPBELL
      Justice                         Seventh District of Texas
                                                                                       MAILING ADDRESS:
MACKEY K. HANCOCK                   Potter County Courts Building                        P. O. Box 9540
      Justice                                                                              79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                   Amarillo, Texas 79101-2449
       Justice                                                                           (806) 342-2650
                                    www.txcourts.gov/7thcoa.aspx

                                           July 15, 2015

Daniel Lee Ainsworth                                Scott Brumley
Inmate #149534                                      Potter County Attorney's Office
Potter County Detention Center                      500 S Fillmore St., Room 301
13100 N.E. 29th                                       Amarillo, TX 79101-2437
Amarillo, TX 79111                                  * DELIVERED VIA E-MAIL *

John Terry
Attorney at Law
301 S. Polk, Suite 630
Amarillo, TX 79101
* DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00091-CR, 07-15-00106-CR, 07-15-00107-CR
          Trial Court Case Number: 141066, 141094, 141118

Style: Ex parte Daniel Lee Ainsworth

Dear Mr. Ainsworth and Counsel:

       The Court this day issued an opinion, judgment, and mandate in the captioned cause.
TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with
this Court, if any, will be destroyed three years after final disposition of the case or at an earlier
date if ordered by the Court.

                                                      Very truly yours,

                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:       Honorable W. F. (Corky) Roberts (DELIVERED VIA E-MAIL)
           Dedra Morgan (DELIVERED VIA E-MAIL)
           Brooks Barfield Jr. (DELIVERED VIA E-MAIL)
           Julie Smith (DELIVERED VIA E-MAIL)